United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-2414
                                  ___________

Lee Drew Walton,                           *
                                           *
                   Appellant,              *
                                           *
      v.                                   *
                                           *
Harold West, Mayor of the City of          *
Monticello, Arkansas; Bob Maxwell,         *
Chief of Police of the City of             *
Monticello, Arkansas; Clarence Brooks,     *
a member of the City Council of the        *
City of Monticello, Arkansas; Vincent      *
Byrd, a member of the City Council of      *
the City of Monticello, Arkansas;          *   Appeal from the United States
Claudia Hartness, a member of the City     *   District Court for the Eastern
Council of the City of Monticello,         *   District of Arkansas.
Arkansas; Raymond Hubbard, a member        *
of the City Council of the City of         *          [UNPUBLISHED]
Monticello, Arkansas; Ken Ouelette, a      *
member of the City Council of the City     *
of Monticello, Arkansas; Shay Gillespie,   *
a member of the City Council of the City   *
of Monticello, Arkansas; Gloria Wright,    *
a member of the City Council of the City   *
of Monticello, Arkansas; Ellis Gillam, a   *
member of the City Council of the City     *
of Monticello, Arkansas; Benson, Bird,     *
a member of the City Council of the City   *
of Monticello, Arkansas,                   *
                                           *
                   Appellees.              *
                                     ___________

                            Submitted: July 21, 1999
                                Filed: July 30, 1999
                                   ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       While on patrol in Monticello, Arkansas, police lieutenant Lee Drew Walton
took aluminum scraps from a local business without the owner’s permission and sold
the scraps. Walton was charged with felony theft and suspended. The charges were
dropped after Walton reimbursed the business owner. Although the city has a policy
of reinstating employees cleared of criminal misconduct, the mayor fired Walton,
stating, “[W]hat you [did doesn’t] look good to the people.” Walton filed this lawsuit
against the mayor, police chief, and city council members (collectively, the defendants),
alleging equal protection and due process violations under 42 U.S.C. § 1983 (Supp. III
1997). The district court granted summary judgment for the defendants, and Walton
appeals. Having carefully reviewed the record, we affirm.

       As the district court concluded, Walton’s equal protection claim fails because
Walton has presented no evidence showing he was treated differently than other
similarly situated individuals. See Ellebracht v. Police Bd. of the Metro. Police Dep’t
of St. Louis, 137 F.3d 563, 565-66 (8th Cir. 1998). Walton’s due process claim fails
for two reasons. First, the undisputed facts show Walton was an at-will employee and
thus had no protected property interest in his continued employment. See Johnson v.
City of West Memphis, 113 F.3d 842, 843 (8th Cir. 1997). Second, Walton has not
established he had a protected liberty interest that was violated by his firing. See
Singleton v. Cecil, 176 F.3d 419, 424-29 (8th Cir. 1999) (en banc) (at-will police
officer’s termination did not deprive officer of occupational liberty interest); Johnson,

                                          -2-
113 F.3d at 844 (councilwoman’s expressed view of inappropriateness of employee’s
action did not violate employee’s liberty interest); Batra v. Board of Regents of the
Univ. of Nebraska, 79 F.3d 717, 720 (8th Cir. 1996) (employer’s alleged failure to
follow its procedural rules did not, without more, give rise to protected liberty interest).

      We affirm the district court’s grant of summary judgment to the defendants. See
8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-